DETAILED ACTION
	This is the first Office action on the merits. Claims 1-5 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on December 3rd, 2018 and October 5th, 2020 have been received and considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015039987 A (Miyamoto).
Regarding Claim 1, Miyamoto discloses a non-pneumatic tire comprising a support structure for supporting a load from a vehicle (Abstract; Figures 1-6), wherein the support structure includes an inner annular portion (1), an outer annular portion (2) concentrically provided on an outer side of the inner annular portion, and a plurality of connecting portions (3) which connect the inner annular portion and the outer annular portion to each other and are provided in a tire circumferential direction independently of one another (Para. [0011]), the plurality of connecting portions is configured such that elongated plate-like first connecting portions (31) and elongated plate-like second connecting portions (32) are arrayed along the tire circumferential direction, the first connecting portions being extended from one side in a tire width direction of the inner annular portion to another side in a tire width direction of the outer annular portion, and the second connecting portions being extended from another side in the tire width direction of the inner annular portion to one side in the tire width direction of the outer annular portion (Para. [0011]), in each of the first connecting portions and the second connecting portions, a plate thickness is smaller than a plate width, and a plate thickness direction is oriented to the tire circumferential direction (Para. [0010]).
Miyamoto does not explicitly disclose S is defined to be a length in the tire width direction and H is defined to be a height in a tire radial direction in each of the first connecting portions and the second connecting portions, an inclination angle K of a centerline of a plate width of each of the first connecting portions and the second connecting portions with respect to the tire width direction in an intersecting portion of each of the first connecting portions and each of the second connecting portions when viewed from the tire circumferential direction satisfies a relationship of a following Expression (1) : 30 x (H/S)^0.7 ≤ K ≤ 75 x (H/S)^0.7.

Regarding Claim 2, Miyamoto discloses the non-pneumatic tire according to claim 1, as discussed above, wherein an intersection of the centerlines of the plate widths of the first connecting portion and the second connecting portion in the intersecting portion is located at a position in a range of 30 to 70% of the height H in the tire radial direction from an inner circumferential surface of the outer annular portion toward an inside in the tire radial direction (Para. [0045], Para. [0049]; it can be seen in Figures 2A, 4A, and 4B that the first connecting portion 31 and the second connecting portion 32 intersect at the radial direction height center 31c, which is within the range of 30 to 70% of the height H.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of WO 2017061405 A1 (Abe).
Regarding Claim 3, Miyamoto discloses the non-pneumatic tire according to Claim 1, as discussed above, wherein at least either one of the first connecting portion and the second connecting 
Miyamoto does not disclose an inclination angle of the centerline of the plate width with respect to the tire width direction changes, and an angle change of the inclination angle at the bent portion is 45° or less.
Abe teaches a coupling member with an inclination angle θ of the overall inclined straight line SL with respect to the perpendicular direction D (Figure 3). Table 1 gives the value of 46.7°. The first bent portion given by the point P2 has an inclination angle θ1 of 52.7° (Figure 3, Table 1). The angle change between the overall inclination angle θ and inclination angle θ1 is 6° which is less than 45°. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting portion disclosed by Miyamoto to change the inclination angle at the bent portion by less than 45°, as taught by Abe, to prevent concentration of stress generated in the coupling member when a load is applied to the non-pneumatic tire as well as enhance durability (Miyamoto: Para. [0052]; Abe: Para. [0047]).
Regarding Claim 4, Miyamoto discloses the non-pneumatic tire according to Claim 1, as discussed above, wherein at least either one of the first connecting portion and the second connecting portion when viewed from the tire circumferential direction includes a first bent portion and a second bent portion (Para. [0052]; plurality of curved portions).
Miyamoto does not disclose in each of the bent portions an inclination angle of the centerline of the plate width with respect to the tire width direction changes, and a difference between an angle change of the inclination angle in the first bent portion and an angle change of the inclination angle in the second bent portion is 30° or less.
Abe teaches a first bent portion with an inclination angle θ1 of 52.7° and an angle change of 6°, as discussed above. Abe also teaches a second bent portion with an inclination angle θ2 of 23.5° (Figure 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the curved portions disclosed by Miyamoto to provide a difference in angle changes to be within 30°, as taught by Abe, in order to prevent concentration of stress generated in the coupling member when a load is applied to the non-pneumatic tire as well as enhance durability (Miyamoto: Para. [0052]; Abe: Para. [0047]).
Regarding Claim 5, Miyamoto and Abe disclose the non-pneumatic tire according to Claims 1 and 4, as discussed above. 
Miyamoto does not disclose the angle change of the inclination angle in the first bent portion and the angle change of the inclination angle in the second bent portion are 45° or less.
Abe teaches a first bent portion with an angle change of 6° and a second bent portion with an angle change of 23.2° with respect to the overall inclination angle θ (Figure 3, Table 1), as discussed above. The angle changes are less than 45°.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the curved portions disclosed by Miyamoto to provide angle changes of the inclination angle within 45°, as taught by Abe, in order to prevent concentration of stress generated in the coupling member when a load is applied to the non-pneumatic tire as well as enhance durability (Miyamoto: Para. [0052]; Abe: Para. [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose non-pneumatic tires with support structures that are similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.